Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The effective filing date is recognized as 05/23/2019 with respect to KR10-2019-0060582

Claim Objections
Claims 26, 27, 33 39, and 40 are objected to because of the following informalities:  The claims refer to computer predicted driving distances for various cases of potential new driving arrangements, i.e., as in Claim 26, which refers to a “minimum driving distance in each case of arrangement”, or as in Claim 27, which refers to a “an arrangement of the plurality of vehicles comprises: … a driving distance”. Examiner instead suggest language such as — a predicted minimum driving distance – and –a predicted driving distance – respectively. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Communication unit, in Claim 21 and Claim 34

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-27, 34-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Regarding Claims 21 and 34, the claim element “communication unit,” is a limitation that invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the specification ¬-- the “communication unit” is merely described with regards to its function. Examiner further did not interpret the representation of the “communication unit” in Figure 2 (element 110) as providing sufficient structure. Appropriate correction is required.

Applicant may: 
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
Amend the written description of the specification such that it expressly recites what structure, material or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material or acts so that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)): or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 22-27, and 35-40, the listed claims are dependent on a rejected independent claim, and are thus also rejected under 35 U.S.C. 112(a). Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-27 and 34-40 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 21 and 34, The claims refer to a “communication unit” – however, this limitation invoked 112(f), and no sufficient structure was found in the specification. Therefore, it is unclear what the inventor or joint inventor regards as the invention. Appropriate correction is required.

Regarding Claims 22-27, and 35-40, the listed claims are dependent on a rejected independent claim, and are thus also rejected under 35 U.S.C. 112(b). Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being obvious over Rao (US 20210173411 A1), further in view of Takhirov et al. (US 20200180625 A1), hereinafter referred to simply as ‘Rao’ and ‘Takhirov’ respectively. 

Regarding Claims 21, 29, and 34, 
Rao discloses the following limitations of Claim 21,
An apparatus for controlling autonomous platooning of an electric vehicle, (Paragraph [0005]: FIG. 1A is a schematic block diagram of components implementing an autonomous vehicle for platooning; Claim 2: the leader vehicle and the plurality of other vehicles are autonomous; Claim 3: one or more of the plurality of other vehicles are one or more electric vehicles)
 comprising: a communication unit (Claim 11: one or more memory devices storing executable code effective to cause the one or more processing devices to, when the subject vehicle is operating as a leader vehicle: receive remaining ranges for a plurality of other vehicles, i.e., communicate with a plurality of autonomous platooning vehicles; Since Rao describes one or more memory devices storing executable code effective to cause the one or more processing devices to communicate with a plurality of autonomous platooning vehicles, some component/program exists to carry out this function, which therefore acts as the ‘communication unit’ in this case);
a processor, and a non-transitory memory (Claim 11: one or more memory devices storing executable code effective to cause the one or more processing devices to, when the subject vehicle is operating as a leader vehicle: receive remaining ranges for a plurality of other vehicles)
that, when executed by the processor, causes the processor to: assign indexes to each autonomous platooning vehicle of a plurality of autonomous platooning vehicles; (Paragraph [0044]: each vehicle in the current ordering of vehicles in the platoon may be designated with an index i=1 to N indicating the position in the current ordering, where N is the total number of vehicles in the platoon and i=1 is the first vehicle in the platoon)
acquire battery information from the autonomous platooning vehicles of the plurality of autonomous platooning vehicles through the communication unit (Claim 14: the executable code is further effective to cause the one or more processing devices to, when the subject vehicle is the leader vehicle: periodically receive from the one or more electric vehicles states of charge, i.e., battery information, for the one or more vehicles;)
wherein the battery information includes at least one of battery state-of-charge information or battery energy amount information; (Paragraph [0036]: Various decision algorithms may be used to determine 304 positions for vehicles in the platoon. For example, where increasing the range (e.g., reducing stops) is a priority, step 304 may include identifying the vehicle with the shortest range, e.g. an electric vehicle with the lowest state of charge. A platoon ordering may be selected that provides the most favorable aerodynamic conditions for that vehicle);
However, Rao does not disclose the following limitations,
when the battery information is SoC information, calculate a difference value between a first battery SOC value of a following vehicle having a maximum battery SoC value and a second battery SoC value of a lead vehicle among the autonomous platooning vehicles and check whether the calculated difference value is greater than a first threshold value
when the battery information is the battery energy amount information, calculate a difference value between a first battery energy amount of the following vehicle having the maximum battery energy amount and a second battery energy amount of the lead vehicle among the autonomous platooning vehicles and check whether the calculated difference value is greater than a second threshold value, 
determine a driving arrangement order of a group of the assigned autonomous platooning vehicles by assigning the following vehicle having the maximum battery SoC to a frontmost position when the calculated difference value between the first battery SoC value and the second battery SoC value is greater than the first threshold value 
or by assigning the following vehicle having the maximum battery energy amount to the frontmost position of the group when the calculated difference value between the first battery energy amount and the second battery energy amount is greater than the second threshold value
cause the autonomous platooning vehicles of the plurality of autonomous platooning vehicles to be rearranged based on the determined driving arrangement order
	However, this is taught by Takhirov, which discloses a threshold comparison that determines a new driving order, with the vehicle having a maximum energy amount placed at front (Paragraph [0044]: The determination module 112 may determine a lead vehicle based on the information in the public data packets communicated between the vehicles; for example, if the battery information indicates that the vehicle system 103 has a higher battery level, i.e., battery energy amount, the determination module 112 may determine the vehicle system 103 as the lead of the train, i.e., place at frontmost position) and causes a rearrangement in line with this determination (Paragraph [0040]: The lead vehicle may control the driving, turning, stopping, and other operations of the train.) The threshold in Takhirov is zero, i.e., to perform the comparison, one subtracts the follower battery value from a lead battery value, and if the result is greater than a threshold of zero, the follower is made the new lead for the new driving order. Examiner is interpreting that because the limitations specify to use “at least one of” battery State-of-Charge or Battery Energy Amount, that by covering the underlined language above, the claim language is thus covered in full. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rao with Takhirov, to modify the teachings of Rao, and place the vehicle having maximum battery energy amount at the frontmost position with respect to a threshold check, as taught by Takhirov, because doing so is well-understood in the art, and would increase the total driving distance of the platoon as a whole, thereby improving efficiency.
Claim 29 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed.
Claim 34 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. The non-identical language is disclosed by Rao, including:
An electric vehicle (Claim 13: the subject vehicle is an electric vehicle)
comprising: a data storage (Claim 11: a subject vehicle including one or more processing devices and one or more memory devices operably coupled to the one or more processing devices)


Regarding Claims 22, 30, and 35
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 21, 29, and 34. Rao further discloses the following limitations of Claim 22,
when assigning the indexes, the code causes the processor to: recognize a total number of the plurality of autonomous platooning vehicles (Paragraph [0044]: N is the total number of vehicles in the platoon)
and assign the indexes and positions to each autonomous platooning vehicles of the plurality of autonomous platooning vehicles based on the total number of the plurality of autonomous platooning vehicles (Paragraph [0044]: each vehicle in the current ordering of vehicles in the platoon may be designated with an index i=1 to N indicating the position in the current ordering, where N is the total number of vehicles in the platoon and i=1 is the first vehicle in the platoon)

Claim 30 and 35 are similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim and as an alternative apparatus claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed, and the alternative recitation of the apparatus would also be disclosed.  

Regarding Claims 23 and 36,
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 21, 29, and 34. Rao further discloses the following limitations of Claim 23,
when assigning the indexes, the code causes the processor to: assign a first index to each autonomous platooning vehicle of the plurality of autonomous platooning vehicles (Paragraph [0044]: N is the total number of vehicles in the platoon);
and assign a second index corresponding to a position to each autonomous platooning vehicle of the plurality of autonomous platooning vehicles (Paragraph [0034]: A status broadcast from a vehicle may also include a position of the vehicle in the form of a GPS (Global Positioning System) coordinate and an index (position in order); Paragraph [0048]: Note that at each iteration of step 306, the current indexes of the vehicles may be updated according to any swaps completed during a previous iteration of step 306)

 Claim 36 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as an alternative recitation of the apparatus. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed apparatus following Claim 34 would also be disclosed. 

Regarding Claims 24, 31, and 37,
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 21, 29, and 34. Rao further discloses the following limitations of Claim 24, 
wherein, when acquiring battery information, the code causes the processor to also acquire vehicle information  (Abstract: a leader vehicle receives information broadcasts from following vehicles that include a state of energy and one or more other values such as energy usage rates, range, destination, and aerodynamic properties, i.e., vehicle information)
Claims 31 and 37 are similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim and as an alternative apparatus claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed, and the alternative recitation of the apparatus would also be disclosed.  
Regarding Claims 25, and 32 
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 21 and 29. Rao further discloses the following limitations of Claim 25,
wherein, when determining the driving arrangement order of the autonomous platooning vehicles, the code causes the processor to: estimate a driving distances of each autonomous platooning vehicle of the plurality of autonomous platooning vehicles based on the acquired battery information 116 and vehicle information 116 (Paragraph [0021]: The vehicle parameters 116 may further include range data, such as an estimated distance remaining based on the vehicle's current speed or an amount of kilowatt hours (kWH) of charge remaining in a battery and an estimated distance remaining based on the amount of kWh remaining in the battery and the vehicle's current speed).
utilize information 116 related to the driving distances when determining the driving arrangement order (Paragraph [0020]: The platoon control module 110 d may operate with respect to one or more items of data such as vehicle parameters 116,)

Regarding Claims 26, 33, and 39 
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 21, 29, and 34. Rao further discloses the following limitations,
wherein, when determining the driving arrangement order of the autonomous platooning vehicle, the code causes the processor to: estimate driving distances of each  of the autonomous platooning vehicles of the plurality of autonomous platooning based on the acquired battery information and vehicle information, (Paragraph [0021]: The vehicle parameters may further include range data, such as an estimated distance remaining based on the vehicle's current speed or an amount of kilowatt hours (kWH) of charge remaining in a battery and an estimated distance remaining based on the amount of kWh remaining in the battery and the vehicle's current speed);
calculate a number of cases of arrangement of the plurality of autonomous platooning vehicles (Paragraph [0030]: The method 300 may be repeated periodically, such as to recalculate the ordering to promote fairness or to account for changes in energy level of vehicles of the platoon. The method 300 may also be repeated periodically until the ordering of the vehicles is according to the ordering determined at step 304);
determine a minimum driving distance in each case of the plurality of autonomous platooning vehicles (Paragraph [0030]: The method 300 may be repeated periodically, such as to recalculate the ordering to promote fairness or to account for changes in energy level of vehicles of the platoon. The method 300 may also be repeated periodically until the ordering of the vehicles is according to the ordering determined at step 304);
select a case having a longest minimum driving distance as a new case (Claim 14: calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon);
check whether the difference value between a maximum driving distance and a new maximum driving distance in a current case is greater than a threshold value, and when the difference value is greater than the threshold value, determine the driving arrangement order based on the arrangement of the plurality of autonomous platooning vehicles corresponding to the new case (Paragraph [0045]: If Position(i)-Position(i+1) is found 308 not to be greater than a threshold value, then no action is taken with respect to vehicles i and i+1. In particular, only if Position(i) is greater than Position(i+1) will any action be taken. This is the case because if Position(i) is greater than Position(i+1), then vehicle i needs to be moved to a higher index position than vehicle i+1 and therefore a swap is needed since vehicle i is currently at a lower index position than vehicle i+1. Accordingly, the threshold value may be selected to be 1).

Claims 33 and 39 are similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as a method claim and as an alternative apparatus claim. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed method steps would be inherently performed, and the alternative recitation of the apparatus would also be disclosed.  

Regarding Claims 27 and  40 
The combination of Rao and Takhirov, as shown, discloses all of the limitations of Claims 26 and 39. Rao further discloses the following limitations, 
wherein each case of an arrangement of the plurality of autonomous platooning vehicles comprises: a driving arrangement order of the plurality of autonomous platooning vehicle (Claim 14: calculate an updated ordering for the leader vehicle and the one or more electric vehicles according to the states of charge of the one or more vehicles effective to increase the combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon);
and a driving distance of the plurality of autonomous platooning vehicles (Claim 1, 14: combined range of the leader vehicle and the plurality of other vehicles traveling as the platoon).

Claim 40 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter merely restated as an alternative recitation of the apparatus. Given the structure and intended use of the apparatus for controlling autonomous platooning of an electric vehicle, the claimed apparatus following Claim 34 would also be disclosed. 
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Applicant argues on Page 13 that neither Rao nor Takhirov disclose the timing of a decision to change the driving arrangement order, however, a timing is not specified in the claim language. The claim language, “Determine a driving arrangement order … when the calculated difference … is greater than the … threshold value” – as written, applies to the teachings disclosed above, as the disclosed system must identify the desired driving order before implementing the desired driving order, and, when the threshold check is performed, this is itself the determination that a new driving arrangement order is required. To the extent a timing could be specified, it is unclear how this would distinguish the claimed invention over the prior art 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagda (US 20180113448 A1) discloses a comparison of a lead vehicle with a higher energy follower vehicle beyond a given threshold (Paragraph [0038]: Alternatively, because changing lead vehicles 101 requires energy, the predetermined energy level threshold may be the energy level of the next-highest vehicle 101 less a predetermined value, e.g., 2% of the energy level of the lead vehicle 101.). Examiner notes that the calculation is identical to that of the amended material in Claim 21, 29, and 34 – i.e., the given equation of doing such a comparison is simply rearranged.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached at 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666